                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 5/13/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 JOSH FEIERSTEIN, individually and on behalf of                 :
 all others similarly situated                                  :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-11361 (VEC)
                                                                :
 CORREVIO PHARMA CORP., MARK H.N.                               :        ORDER
 CORRIGAN, WILLIAM HUNTER, JUSTIN A. :
 RENZ,                                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a Fairness Hearing in this matter is scheduled for Friday, May 14, 2021, at

2:30 P.M., Dkt. 56;

        WHEREAS settlement class members were required to submit claims forms in this action

by no later than April 20, 2021, Preliminary Order, Dkt. 60 ¶ 10;

        WHEREAS lead counsel alleges that 9,516 potential settlement class members were

contacted as part of the settlement notice effort, Second Claims Admin. Decl., Dkt. 67-1 ¶ 2;

        WHEREAS lead counsel did not provide any information about the number of claims

submitted in this action;

        WHEREAS Courts use the claims’ rate in part to assess whether a settlement is fair and

reasonable and to assess whether the class has received adequate notice, see Hernandez v.

Immortal Rise, Inc., 306 F.R.D. 91, 100 (E.D.N.Y. 2015); and

        WHEREAS Courts also use the claims’ rate to assess the quality of representation

rendered, see Espinal v. Victor's Cafe 52nd St., Inc., No. 16-CV-8057 (VEC), 2019 WL

5425475, at *3 (S.D.N.Y. Oct. 23, 2019);
       IT IS HEREBY ORDERED that, at the Fairness Hearing, lead counsel must be prepared

to provide (a) the number of claims submitted; (b) basic data about the relative size and types of

claims submitted; and (c) the claims’ rate.




SO ORDERED.
                                                     _________________________________
Date: May 13, 2021                                         VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                 2
